Exhibit 10.17

 

MODIFICATION AND/OR EXTENSION AGREEMENT

 

Date:       April 29, 2002

 

Borrower (s):         Interactive Intelligence, Inc.

 

Lender:   KEYBANK NATIONAL ASSOCIATION

 

Note:  Dated December 21, 2000, in the principal amount of $5,000,000, including
any and all amendments thereto.

 

Loan #:   1-100429074-10001

 

FOR VALUE RECEIVED, Borrower and Lender hereby agree to modify the
above-referenced Loan and Promissory Note and/or Loan Agreement as follows:

 

1.                                       MODIFICATIONS AND/OR EXTENSION
PROVISONS.

 

•                  The maturity date of the Loan is hereby extended to June 22,
2002.

 

2.                                       CONDITIONS.  The modifications and/or
extension described above are subject to and conditioned upon Borrower’s full
satisfaction of all of the following conditions on or before the date first
stated above, time being of the essence.

 

A.           There shall be no uncured event of Default under the Loan, nor any
event of condition which with notice or the passage of time would be an event of
default thereunder.

B.             Borrower shall deliver to Lender a fully executed original of
this Modification and/or Extension Agreement.

C.             All expenses incurred by Lender in connection with this Agreement
(including without limitation, attorney fees, recording charges, charges for
title policy update(s), escrow charges, costs of obtaining updated or additional
appraisal(s) or collateral valuation, if required by Lender shall be paid by
Borrower.

D.            Borrower shall comply with the following additional conditions:

•                  No additional conditions apply.

 

3.                                       GENERAL PROVISIONS.  Except as modified
above, all other provisions of the Promissory Note and any other documents
securing or relating to the loan (the “Loan Documents”) remain in full force and
effect.  All security given for the Loan and all guarantees of the Loan (as
applicable) shall continue  in full force.  Borrower warrants and represents to
Lender that it has full right, power and authority to enter into this agreement
and to perform all its obligations hereunder, and that all information and
materials submitted to Lender in connection with this modification are accurate
and complete.  Borrower warrants that no default exists under the loan
Documents.  Borrower reaffirms its obligation to pay the Loan in full and
reaffirms the valdity and enforceability of the Loan Documents, without set-off,
counterclaim or defense.

 


LENDER


BORROWER:


 


 

KEYBANK NATIONAL ASSOCIATION

Interactive Intelligence, Inc.

 

 

By:

/s/ Kevin Hipskind

 

By:

/s/ Donald E. Brown

 

Authorized Officer

Donald E. Brown

President and CEO

 

 

 

 

 

By:

/s/Keith A. Midkiff

 

 

Keith A. Midkiff

CFO

 

 

--------------------------------------------------------------------------------